Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

F. JOSEPH JASKOWIAK                              PETER J. RUSTHOVEN
LAUREN K. KROEGER                                Barnes & Thornburg, LLP
Hoeppner Wagner & Evans, LLP                     Indianapolis, Indiana
Merrillville, Indiana
                                                 BRIAN N. CUSTY
C. JOSEPH YAST                                   Merrillville, Indiana
Merrillville, Indiana
                                                                         Apr 01 2013, 9:43 am


                               IN THE
                     COURT OF APPEALS OF INDIANA

TRIVEST PARTNERSHIP, L.P.,                       )
                                                 )
       Appellant-Defendant,                      )
                                                 )
               vs.                               )      No. 45A03-1205-CT-208
                                                 )
JAMES GAGAN, FRED WITTLINGER,                    )
JACK ALLEN and EUGENE DEUTSCH,                   )
                                                 )
       Appellees-Plaintiffs.                     )


                        APPEAL FROM THE LAKE SUPERIOR COURT
                           The Honorable Calvin D. Hawkins, Judge
                                Cause No. 45D02-0904-CT-90


                                       April 1, 2013

                MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                               STATEMENT OF THE CASE

       Appellant-Defendant, Trivest Partners L.P. (Trivest), appeals the trial court’s

denial of its motion for attorney fees against Appellees-Plaintiffs, James Gagan (Gagan),

Fred Wittlinger (Wittlinger), Jack Allen (Allen), and Eugene Deutsch (Deutsch)

(collectively, the Sellers).

       We affirm.

                                          ISSUE

       Trivest raises one issue for our review, which we restate as the following:

Whether the trial court abused its discretion by denying its motion for attorney fees.

                         FACTS AND PROCEDURAL HISTORY

        This is another appeal arising in the wake of the merger of United Consumers

Club, Inc. (UCC). See Gagan v.Yast, 966 N.E.2d 177 (Ind. Ct. App. 2012). The Sellers

are the former shareholders of UCC, a company founded in 1971 and the parent company

of DirectBuy, Inc. (DirectBuy).       DirectBuy is a multi-million dollar business that

franchises membership-based buying centers throughout the United States and Canada.

DirectBuy members pay a fee to join and in turn can obtain durable goods from

manufacturers at well below retail prices. Gagan founded UCC in 1971 and Deutsch,

Wittlinger, and Allen aided in the development of UCC, later becoming its shareholders.

However, by 2007, Sellers were no longer involved in the day to day operations of

DirectBuy.    Instead, its management team consisted of Scott Powell (Powell), Bart

Fesperman (Fesperman), and Joseph Yast (Yast)(collectively, the Officers). The Officers
                                         2
had been involved with DirectBuy in various capacities through the years, eventually

rising to management positions within the company.

      In 2005, Trivest, a private equity firm specializing in ‘founder-based’ businesses,

contacted the Sellers regarding a possible acquisition. On September 28, 2005, Trivest

and the Sellers executed a confidentiality agreement (NDA). Deutsch, on behalf of UCC,

signed the NDA. The NDA provided that UCC would disclose certain confidential data

to Trivest “for the purpose of enabling [it] to evaluate a possible transaction involving

[UCC].” (Appellant’s App. p. 45). The NDA contained a two-year non-solicitation

clause and was governed by Illinois law. The NDA specifically provided that “[t]his

[a]greement shall inure to the benefit of [UCC] and its shareholders.” (Appellant’s App.

46). The Sellers eventually declined to sell UCC, but kept in touch with Trivest.

      In 2007, the Sellers and Trivest restarted acquisition talks. On June 29, 2007, the

parties agreed to extend the NDA for an additional two years. Trivest would acquire

UCC through a merger of the company with an acquisition holding company owned by

Trivest. Sellers’ shares in UCC would be canceled in exchange for payment of the

purchase price. Rather than performing due diligence prior to the merger, the parties

agreed that a merger agreement would be signed first and due diligence conducted

thereafter. On August 29, 2007, a merger agreement was executed by the parties and the

closing occurred on November 30, 2007.

      The merger agreement provided a comprehensive purchase price calculation for

the payment of Sellers’ shares in UCC (Merger Price). Pursuant to this calculation,

                                            3
Sellers would receive $550 million plus all excess cash in the company as the Merger

Price. Calculation of excess cash would be determined by a post-closing Merger Price

adjustment with the parties exchanging their separate proposals. After the agreement was

executed, but before closing, Sellers declared a dividend of approximately $75 million

ostensibly at the behest of Trivest. However, Trivest maintained that the $17 million of

the dividend constituted member merchandise money held in the company’s accounts to

pay for merchandise which DirectBuy held on behalf of its franchisees.      While Sellers

acknowledged that they were not entitled to this money when it was entered on

DirectBuy’s books as a “member merchandise deposit,” they nonetheless claimed that the

$17 million constituted “excess cash” under the merger agreement because of their

historical accounting practices. As a result, when Trivest sent Sellers its proposed post-

closing Merger Price adjustment, it disputed that the $17 million was “excess cash” under

the merger agreement.

      After learning that Sellers had taken $17 million of member merchandise money

as part of their dividend, the Officers, the three highest-ranking officers in the newly

merged UCC, wrote to Sellers. In a letter dated March 20, 2008 and sent to each of the

Sellers, the Officers expressed their disappointment with Sellers’ decision. The letter

described Sellers’ actions as a violation of the company’s longstanding policy on member

merchandise deposits. The letters challenged Sellers’ position on accounting for the

members’ merchandise deposits from one liability account to another made those funds

available for shareholder distribution. The Officers alleged that Sellers would have never

                                            4
permitted a franchisee to perform the same practice and that the funds were no longer

available to pay for the members’ merchandise. Also, the letters pointed out that twenty-

six current employees had invested in the company following the merger, and that the

missing merchandise deposits would have to be repaid to their detriment. The Officers

advised that Sellers’ actions would damage the long-standing relationships between them

and the Officers.

       Although not responding to the letters, Sellers thereafter submitted their post-

closing purchase price calculation to Trivest, which it rejected. On June 11, 2008, the

matter proceeded to arbitration and Sellers were ordered to repay $5 million of the

dividend. However, the arbitrator approved the withdrawal of $17 million in member

merchandise money, concluding that it constituted “excess cash” under the merger

agreement.

       On December 10, 2008, the Sellers filed their Complaint, which was amended on

March 4, 2009. Sellers’ Amended Complaint alleged that Sellers and Trivest were

parties to the NDA, that Trivest breached the NDA by inappropriately disclosing

confidential information to the Officers to “put pressure on the [Sellers] to accept

[Trivest’s] unsupportable calculation [of the post-closing Merger Price adjustment]; and

that this disclosure caused emotional harm to Sellers. (Appellant’s App. p. 39). On April

24, 2009, Trivest filed a motion to dismiss asserting that Sellers lacked standing to

enforce the NDA and failed to allege recoverable damages. On July 31, 2009, the trial

court denied Trivest’s motion to dismiss.       On August 10, 2009, Trivest sought

                                           5
interlocutory appeal, which the trial court certified on September 14, 2009.               On

December 17, 2009, this court denied Trivest’s interlocutory appeal due to untimely

filing.

          On April 1, 2011, Trivest filed for summary judgment, which was granted by the

trial court on May 16, 2011. On June 10, 2011, Sellers filed a Notice of Appeal, but later

sought voluntary dismissal, which we granted on October 24, 2011. On June 15, 2011,

Trivest filed its petition for attorney fees pursuant to Ind. Code § 34-52-1-1, the General

Recovery Rule. On April, 5, 2012, the trial court held a hearing on the motion. On April

6, 2012, the trial court issued its Order denying Trivest’s petition, finding that “the

plaintiffs in this action did not bring or continue to litigate this action on a claim that is

frivolous, unreasonable, or groundless, and did not litigate this action in bad faith.”

(Appellant’s App. p. 31).

          Trivest now appeals. Additional facts will be provided as necessary.

                                DISCUSSION AND DECISION

                                     I. Standard of Review

          Trivest argues that the trial court abused its discretion by denying its petition for

attorney fees pursuant to I.C. § 34-52-1-1.          Indiana follows the “American Rule,”

whereby parties are required to pay their own attorney fees absent an agreement between

the parties, statutory authority, or other rule to the contrary. Neu v. Gibson, 968 N.E.2d
262, 278 (Ind. Ct. App. 2012), trans. denied. The trial court’s findings of facts are

reviewed under the clearly erroneous standard and legal conclusions regarding whether

                                                6
the litigant’s claim was frivolous, unreasonable, or groundless are reviewed de novo.

Purcell v. Old Nat’l Bank, 972 N.E.2d 835, 843 (Ind. 2012). When reviewing an award

or denial of attorney fees, we note that the trial court is empowered to exercise its sound

discretion, and any successful challenge to its determination must demonstrate an abuse

thereof. Delgado v. Boyles, 922 N.E.2d 1267, 1270 (Ind. Ct. App. 2010). An abuse of

discretion occurs when the trial court’s decision is clearly against the logic and effect of

the facts and circumstances before it. Id.

       Trivest, as the prevailing party below, sought attorney fees under I.C. § 34-52-1-1.

That statute permits the trial court, in any civil action, to award attorney fees “as part of

the cost to the prevailing party” if it finds that either party:

       (1) brought the action or defense on a claim or defense that is frivolous,
       unreasonable, or groundless;
       (2) continued to litigate the action or defense after the party’s claim or
       defense clearly became frivolous, unreasonable, or groundless, or
       (3) litigated the action in bad faith.

I.C. § 34-52-1-1(b).

       A statutory award may be made upon a finding of any one of the statutory bases.

Neu, 968 N.E.2d at 278. A claim or defense is “frivolous” if it is taken primarily for the

purpose of harassment, if the attorney is unable to make a good faith and rational

argument on the merits of the action, or if the lawyer is unable to support the action taken

by a good faith and rational argument for an extension, modification, or reversal of

existing law. Chapo v. Jefferson Cty Plan Comm’n, 926 N.E.2d 504, 509-10 (Ind. Ct.

App. 2010).     A claim or defense is “unreasonable” if, based on the totality of the

                                                7
circumstances, including the law and the facts known at the time of filing, no reasonable

attorney would consider that the claim or defense was worthy of litigation. Id. at 510. A

claim or defense is “groundless” if no facts exist which support the legal claim presented

by the losing party. Id. Bad faith, for the purpose of an award of attorney fees, implies

the conscious doing of a wrong because of a dishonest purpose or moral obliquity. Neu,
968 N.E.2d at 279.

                                         II. Analysis

       On appeal, Trivest raises three principal arguments in support of its assertion that

the Sellers brought and litigated a claim that was frivolous, unreasonable, groundless, or

brought in bad faith. First, Trivest argues that the Sellers had no right or basis to enforce

the NDA. Second, Trivest claims that no breach of the NDA occurred. Third, Trivest

contends that a breach of contract claim cannot give rise to an action for emotional

damages under Indiana or Illinois law.

                             A. Standing to Enforce the NDA

       Trivest first contends that Sellers’ claim was unreasonable and groundless because

they had no right to enforce the NDA. Specifically, Trivest argues that Sellers were not

parties to the NDA because their shares were cancelled as part of the merger. Further, as

a result of the merger, Trivest asserts that the NDA became the property of UCC alone.

       We do not agree that Sellers’ claim was unreasonable or groundless. A claim or

defense is unreasonable if, based on a totality of the circumstances, including the law and

facts known at the time of the filing, no reasonable attorney would consider that the claim

                                              8
or defense was worthy of litigation or justified. McClure & O’Farrell, P.C. v. Grigsby,

918 N.E.2d 335, 340 (Ind. Ct. App. 2009). Here, the NDA was governed by Illinois law

and signed by the shareholders of UCC, who at the time of execution were only the four

Sellers. The NDA “inured to the benefit of UCC and its shareholders.” (Appellant’s

App. p. 46). Accordingly, Sellers claimed contractual standing to enforce the NDA based

on their position as the only shareholders prior to the merger. Thus, we do not agree with

Trivest that Sellers’ claim is so utterly without basis that no reasonable attorney would

pursue it.1

        Further, we do not agree that Sellers’ claim was groundless. A claim is groundless

when there are no facts to support it. Purcell, 953 N.E.2d at 843. Here, Sellers alleged

some facts in support of their claim.              Whether those facts were sufficient to show

standing to enforce the NDA is a question of quality rather than quantity. A claim is not

groundless where some facts are alleged yet do not rise to the level of sufficiency to meet

the claim. See id. In sum, we find no abuse of discretion by the trial court on this

ground.

                                        B. Breach of the NDA

        Trivest next argues that Sellers’ claim was frivolous, unreasonable, groundless,

and brought in bad faith because no breach of the NDA occurred. Since the Sellers

admitted that the Officers had a right to know information regarding the excess cash

1
 We reject Trivest’s attempts to cast Sellers’s claim as a doomed derivative action simply because of the
merger transaction. Here, Sellers sued Trivest only and it is clear that their claim did not seek to redress
harm done to UCC. See Matter of Strutz, 652 N.E.2d 41, 51 (Ind. 1995).

                                                      9
calculation, Trivest asserts that there was no disclosure of confidential information and

therefore no breach of the NDA occurred. As a result, Trivest contends that Sellers’

claim was subject to an award of attorney fees.

       A frivolous claim, marked by its purpose as a vehicle to harass, is evidenced by an

attorney’s inability to “make a good faith and rational argument on the merits of the

action.” Chapo, 926 N.E.2d at 509. Here, Sellers argued that confidential information

protected by the NDA could only be used to evaluate a transaction concerning acquisition

of the company. Sellers relied upon a broad interpretation of the words “evaluation” to

include their Merger Price negotiations with Trivest.       By alleging that the Officers

referenced such information in their March 20 letters and that “Trivest may have effected

the disclosure in order to increase pressure on the [Sellers] to accept [Trivest’s]

unsupportable calculation,” Sellers contended that a breach of the NDA occurred.

(Appellant’s App. p. 39). We conclude that Sellers’ argument constitutes a good faith

and rational argument on the merits. As a result, the trial court did not err by declining to

deem Sellers’ claim frivolous.

       Furthermore, we cannot conclude that the trial court committed error by declining

to find Sellers’ claim unreasonable, groundless, or asserted in bad faith. Sellers’ action

was brought by several lawyers all of whom considered the claim worthy of litigation.

Nor can we conclude that Sellers claim is groundless. By alleging facts in support of

their claim that a misuse of confidential information occurred, Sellers alleged facts to

support their ultimately unsuccessful legal claim.      See Purcell, 972 N.E.2d at 843.

                                             10
Finally, we do not agree that Sellers’ claim constitutes bad faith. Bad faith requires

conduct to be “vexatious and oppressive in the extreme.” Neu, 968 N.E.2d at 278.

Where a litigant deceptively withholds material evidence, such conduct is sufficient to

overstep “the boundaries of zealous advocacy” and enter “the realm of vexatious

litigation.” Id. at 280-81. Here, Trivest does not accuse the Sellers of concealment.

Thus, whatever the soundness of their claim, we cannot conclude that the trial court

abused its discretion by concluding that Sellers’ litigation did not constitute bad faith.

                                  C. Emotional Damages

       Trivest also argues that Sellers’ claim for emotional damages shows that their

claim was frivolous, unreasonable, and groundless because damages for emotional

distress are not permissible in a breach of contract action. Specifically, Trivest asserts

that neither Indiana nor Illinois law recognizes emotional damages based on a breach of a

sophisticated commercial agreement and Sellers never asserted any mental suffering

resulting from the disclosure of confidential information. As a result, Trivest contends

that the Sellers all but admitted that their litigation was brought primarily to harass.

       The general rule in Indiana is that “emotional distress is not a recoverable damage

under a pure breach of contract theory.” Holloway v. Bob Evans Farms, Inc., 695 N.E.2d
991, 995 (Ind. Ct. App. 1998). However, Sellers argued that Illinois law recognized

emotional distress damages in breach of contract actions. Sellers relied upon Maere v.

Churchill, 452 N.E.2d 694 (Ill. Ct. App. 1983) in support. In Maere, the Illinois Court of

Appeals announced the general rule in Illinois that:

                                              11
       damages for breach [of contract] will not be given as compensation for
       mental suffering, except where the breach was wanton or reckless and
       caused bodily harm, or where the defendant had reason to know, when the
       contract was made, that its breach would cause mental suffering for reasons
       other than mere pecuniary loss.

Id. at 697. The Maere court ruled that the plaintiffs, who alleged that their attorneys’

negligence caused them emotional distress, had failed to allege that the breach of contract

“was intentional, reckless or wanton” nor did they allege physical injuries resulting from

the breach. Id.

       Here, Sellers were careful to allege the emotional dimension of the merger

transaction and the effect the Officers’ letters had upon them. Specifically, they alleged

that Trivest specialized in acquiring ‘founder based’ companies. As such, Trivest was

not unfamiliar with the significant emotional investment made by the owners of such

companies. Next, Sellers produced internal correspondence wherein Trivest gave its

approval of the Officers’ letters and noted their emotional appeal for the Sellers to repay

the excess cash that they had allegedly misappropriated. Though Sellers did not produce

evidence of psychological treatment, in Illinois, the “plaintiff need not allege physical

symptoms of emotional distress” and “[t]he absence of medical testimony does not

preclude recovery for emotional distress.” Thorton v. Garcini, 928 N.E.2d 8054, 809 (Ill.

2010). Furthermore, Allen testified to the emotional cost the letters had upon him,

reciting feelings of hurt and betrayal resulting from the Officers’ letters – letters sent by

long-time, close business associates who had accused the Sellers of essentially

misappropriating funds. Although Sellers’ claims were ultimately deemed deficient by

                                             12
the trial court, it is not because their arguments lacked authority, cogent reasoning, and

factual allegations. For these reasons, we conclude that the trial court did not abuse its

discretion in concluding that Sellers’ claim did not rise to the level of a frivolous,

unreasonable, or groundless claim.2

                                                CONCLUSION

         Based on the foregoing, we conclude that the trial court did not abuse its discretion

by denying Trivest’s motion for attorney fees.

         Affirmed.

BAKER, J. and BARNES, J. concur




2
  Trivest also posits that Sellers’ claim was frivolous, unreasonable, groundless and brought in bad faith based upon
seven additional litigations involving one or more of the Sellers and Trivest or UCC and its affiliates. Two of these
involve Gagan’s defamation claims against Yast and have been terminated. The remaining claims, however, appear
to be based on the Sellers’ business relationship with UCC or its affiliates. On this record, and given Sellers’ long-
standing business relationship with UCC, we cannot conclude that this factor suggests a calculated attempt on behalf
of the Sellers to advance a frivolous, unreasonable, groundless, or bad faith claim here.

                                                         13